Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Agency Contact: Smadar Lavi Rob Fink/Brett Maas Investor Relations Hayden - IR 775-356-9029 (ext. 65726) 646-415-8972/646-536-7331 slavi@ormat.com rob@haydenir.com / brett@haydenir.com Ormat Technologies Reports 25% Increase in Revenues for the First Quarter of 2017 Electricity Segment Expands 7.3% to Record Revenues of $115.8 million; Products Segment Up 69.5% Management Reiterates Full-Year Guidance RENO, Nev. May 8, 2017 - Ormat Technologies, Inc. (NYSE: ORA) today announced financial results for the first quarter ended March 31, 2017. Financial Summary: ($ millions, except per share amounts) 1Q 2017 1Q 2016 Change Revenues Electricity $ 115.8 $ 107.9 7.3 % Product $ 74.1 $ 43.7 69.5 % Total Revenues $ 189.9 $ 151.6 25.3 % Gross profit $ 74.4 $ 63.9 16.5 % Operating income $ 59.5 $ 50.5 17.7 % Net income attributable to the Company’s stockholders $ 35.3 $ 29.3 20.6 % Earnings per share 0.70 0.59 18.9 % Adjusted EBITDA $ 91.8 $ 80.2 14.4 % First Quarter 2017 Highlights and Recent Developments: ● Total revenues of$189.9 million, up 25.3% compared to the first quarter of 2016; ‒ Electricity segment revenues increased 7.3% to record revenues of $115.8 million, up from $107.9 million in the first quarter of 2016; ‒ Product segment revenues increased 69.5% to $74.1 million, up from $43.7 million in the first quarter of 2016; ● Electricity generation increased 2.2%, compared to the first quarter of 2016, from 1.397 million MWh to 1.428 million MWh; ● Gross margin decreased to 39.2% compared to 42.1% in the first quarter of 2016, due to a lower margin in the Product segment; ● Operating income increased 17.7% to $59.5 million, compared to $50.5 million in the first quarter of 2016; ● Net income attributable to the company's shareholders of $35.3 million or $0.70 per diluted share, compared to $29.3 million or $0.59 per diluted share in the first quarter of 2017; ● Adjusted EBITDA grew 14.4% to a record of $91.8 million in the first quarter of 2017; ● Declared a quarterly dividend of $0.08 per share for the first quarter of 2017; ● Product segment backlog remains strong at $207.0 million1; added approximately $30 million of new orders2; ● Closed acquisition of substantially all of the business and assets of Viridity Energy, Inc.; ● Commenced commercial operation of the first unit of the Sarulla geothermal power plant, one of the world’s largest geothermal power plants, located in Indonesia’s North Sumatra; and ● ORIX will acquire 22% ownership stake in Ormat from FIMI and Bronicki Investments and simultaneously enter into strategic partnership with Ormat. Closing is expected in the third quarter of 2017. “This was another good quarter, benefitting from outstanding execution in both our electricity and products segment,” commented Isaac Angel, Chief Executive Officer. “As we have noted, our goal in the electricity segment has been to adjust output at our facilities to maximize efficiency, and the progress we are making in this area is evidenced by the improvement in gross margin to 43.0%. The addition of the Bouillante facility, coupled with full output again at Puna, has helped us increase revenue in the segment by more than 7%. I am encouraged with our progress in this segment.” Mr. Angel continued, “Our products segment delivered a nearly 70% increase in quarterly sales, due to our progress in projects in New Zealand, China and Turkey. As previously indicated, several of these projects, most notably in Turkey, as well as timing issues related to product deliveries, contributed to lower gross margin which is expected to remain at similar level during 2017. As a result of the improvements we are constantly making to increase efficiencies across our operations, we delivered a record adjusted EBITDA of nearly $92 million.” Mr. Angel continued, “We recently announced that ORIX will acquire 22% ownership stake in Ormat mainly from FIMI and Bronicki Investments. Simultaneous, we signed a commercial cooperation agreement with ORIX. We see this commercial cooperation agreement as a significant development that will enhance our strategic position, expand our geographic footprint as well as our technological and customer base. ORIX’s global reach and reputation in the energy market serves as a further validation of Ormat’s comprehensive capabilities and track record to a broader market and provides a platform to accelerate our growth.” Guidance Mr. Angel added, “We reiterate our guidance and expect full-year 2017 total revenues between $680.0 million and $700.0 million with electricity segment revenues between $460.0 million and $470.0 million and product segment revenues between $220.0 million and $230.0 million. We expect 2017 Adjusted EBITDA between $340 million and $350 million for the full year. We expect annual Adjusted EBITDA attributable to noncontrolling interest to be approximately $23.0 million.” First Quarter 2017 Financial Results For the three months ended March 31, 2017, total revenues were $189.9 million, up from $151.6 million for the three months ended March 31, 2016, an increase of 25.3%. Electricity segment revenues increased 7.3% to $115.8 million in the three months ended March 31, 2017, up from $107.9 million for the three months ended March 31, 2016. Product segment revenues increased 69.5% to $74.1 million for the three months ended March 31, 2017, up from $43.7 million in the three months ended March 31, 2016. 1 Backlog as of May 8, 2017 and includes revenues for the period between April 1, 2017 and May 8, 2017. 2 New contracts and change orders in the period between February 27, 2017 until May 8, 2017. General and administrative expenses for the three months ended March 31, 2017 were $9.9 million, or 5.2% of total revenues, compared to $8.7 million, or 5.8% of total revenues, for the three months ended March 31, 2016. The increase was mainly due to merger and acquisition costs. The company reported net income attributable to the company’s shareholders of $35.3 million, or $0.70 per diluted share, compared to net income attributable to the company’s shareholders of $29.3 million, or $0.59 per diluted share, for the same period last year. Adjusted EBITDA for the three months ended March 31, 2017 was $91.8 million, compared to $80.2 million for the three months ended March 31, 2016, an increase of 14.4%. The reconciliation of GAAP net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA and additional cash flow information is set forth below in this release. Dividend On May 8, 2017, ORMAT’s Board of Directors approved a payment of a quarterly dividend of $0.08 per share pursuant to the company’s dividend policy. The dividend will be paid on May 31, 2017 to shareholders of record as of the close of business on May 22, 2017. In addition, the company expects to pay quarterly dividends of $0.08 per share in the next two quarters. Conference Call Details Ormat will host a conference call to discuss its financial results and other matters discussed in this press release at 9 a.m. ET on Tuesday, May 9, 2017. The call will be available as a live, listen-only webcast at www.ormat.com/investors. During the webcast, management will refer to slides that will be posted on the website. The slides and accompanying webcast can be accessed through the Events & Presentations in the Investor Relations section of Ormat’s website. An archive of the webcast will be available approximately 30 minutes after the conclusion of the live call. Please ask to be joined into the Ormat Technologies, Inc. call. Participant telephone numbers Participant dial in (toll free): 1-877-511-6790 Participant international dial in: 1-412-902-4141 Canada Toll Free 1-855-669-9657 Conference replay US Toll Free: 1-877-344-7529 International Toll: 1-412-317-0088 Replay Access Code: 10104670 About Ormat Technologies With over five decades of experience, Ormat Technologies, Inc. is a leading geothermal company and the only vertically integrated company engaged in geothermal and recovered energy generation (REG), with the objective of becoming a leading global provider of renewable energy. The company owns, operates, designs, manufactures and sells geothermal and REG power plants primarily based on the Ormat Energy Converter – a power generation unit that converts low-, medium- and high-temperature heat into electricity. With 73 U.S. patents, Ormat’s power solutions have been refined and perfected under the most grueling environmental conditions. Ormat has 474 employees in the United States and over 700 overseas. Ormat’s flexible, modular solutions for geothermal power and REG are ideal for the vast range of resource characteristics. The company has engineered, manufactured and constructed power plants, which it currently owns or has installed to utilities and developers worldwide, totaling over 2,200 MW of gross capacity. Ormat’s current 727 MW generating portfolio is spread globally in the U.S., Guatemala, Guadeloupe, Indonesia and Kenya. Ormat’s Safe Harbor Statement Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to Ormat's plans, objectives and expectations for future operations and are based upon its management's current estimates and projections of future results or trends. Actual future results may differ materially from those projected as a result of certain risks and uncertainties. For a discussion of such risks and uncertainties, see "Risk Factors" as described in Ormat Technologies, Inc.'s Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 1, 2017. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. ### Ormat Technologies, Inc. and Subsidiaries Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three Month Periods Ended March 31, 2017 and 2016 (Unaudited) Three Months Ended March 31 2017 2016 (In thousands, except per share data) Revenues: Electricity $ 115,776 $ 107,868 Product 74,122 43,726 Total revenues 189,898 151,594 Cost of revenues: Electricity 66,036 63,686 Product 49,452 24,035 Total cost of revenues 115,488 87,721 Gross profit 74,410 63,873 Operating expenses: Research and development expenses 602 349 Selling and marketing expenses 4,363 3,675 General and administrative expenses 9,949 8,749 Write-off of unsuccessful exploration activities — 557 Operating income 59,496 50,543 Other income (expense): Interest income 244 320 Interest expense, net (14,923 ) (16,023 ) Derivatives and foreign currency transaction gains (losses) 1,338 1,962 Income attributable to sale of tax benefits 6,157 4,398 Other non-operating expense, net (92 ) 191 Income before income taxes and equity in losses of investees 52,220 41,391 Income tax provision (benefit) (10,886 ) (9,509 ) Equity in losses of investees, net (1,599 ) (937 ) Net income 39,735 30,945 Net income attributable to noncontrolling interest (4,423 ) (1,674 ) Net income attributable to the Company's stockholders $ 35,312 $ 29,271 Earnings per share attributable to the Company's stockholders - Basic and diluted: Basic: Net Income $ 0.71 $ 0.60 Diluted: Net Income $ 0.70 $ 0.59 Weighted average number of shares used in computation of earnings per share attributable to the Company's stockholders: Basic 49,680 49,173 Diluted 50,491 49,782 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of March 31, 2017 and December 31, 2016 (Unaudited) March 31, December 31, 2017 2016 (In thousands) ASSETS Current assets: Cash and cash equivalents $ 174,138 $ 230,214 Restricted cash, cash equivalents and marketable securities 59,879 34,262 Receivables: Trade 68,920 80,807 Other 10,976 17,482 Inventories 17,804 12,000 Costs and estimated earnings in excess of billings on uncompleted contracts 56,550 52,198 Prepaid expenses and other 40,482 45,867 Total current assets 428,749 472,830 Investment in an unconsolidated company 2,806 — Deposits and other 20,075 18,553 Deferred charges 43,960 43,773 Property, plant and equipment, net 1,542,687 1,556,378 Construction-in-process 351,636 306,709 Deferred financing and lease costs, net 3,465 3,923 Intangible assets, net 86,800 52,753 Goodwill 19,710 6,650 Total assets $ 2,499,888 $ 2,461,569 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ 95,518 $ 91,650 Short-term revolving credit lines with banks (full recourse) 30,000 — Billings in excess of costs and estimated earnings on uncompleted contracts 17,595 31,630 Current portion of long-term debt: Limited and non-recourse: Senior secured notes 32,285 32,234 Other loans 21,495 21,495 Full recourse 10,598 12,242 Total current liabilities 207,491 189,251 Long-term debt, net of current portion: Limited and non-recourse: Senior secured notes 344,397 350,388 Other loans 256,787 261,845 Full recourse: Senior unsecured bonds 203,649 203,577 Other loans 56,890 57,063 Accumulated losses of unconsolidated company in excess of investment — 11,081 Liability associated with sale of tax benefits 51,122 54,662 Deferred lease income 53,798 54,561 Deferred income taxes 42,283 35,382 Liability for unrecognized tax benefits 6,312 5,738 Liabilities for severance pay 19,530 18,600 Asset retirement obligation 23,803 23,348 Other long-term liabilities 32,130 21,294 Total liabilities 1,298,192 1,286,790 Reedemable non-controlling interest 5,195 4,772 Equity: The Company's stockholders' equity: Common stock 50 50 Additional paid-in capital 871,176 869,463 Retained earnings (accumulated deficit) 243,508 216,644 Accumulated other comprehensive income (loss) (7,076 ) (7,732 ) 1,107,658 1,078,425 Noncontrolling interest 88,843 91,582 Total equity 1,196,501 1,170,007 Total liabilities and equity $ 2,499,888 $ 2,461,569 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EBITDA, Adjusted EBITDA and Additional Cash Flows Information For the Three Month Periods Ended March 31, 2017 and 2016 (Unaudited) We calculate EBITDA as net income before interest, taxes, depreciation and amortization. We calculate Adjusted EBITDA as net income before interest, taxes, depreciation and amortization, adjusted for (i) termination fees, (ii) impairment of long-lived assets, (iii) write-off of unsuccessful exploration activities, (iv) any mark-to-market gains or losses from accounting for derivatives, (v) merger and acquisition transaction cost, (vi) stock-based compensation, (vii) gain from extinguishment of liability, and (viii) gain on sale of subsidiary and property, plant and equipment. EBITDA and Adjusted EBITDA are not a measurement of financial performance or liquidity under accounting principles generally accepted in the United States of America and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net earnings as indicators of our operating performance or any other measures of performance derived in accordance with accounting principles generally accepted in the United States of America. EBITDA and Adjusted EBITDA are presented because we believe they are frequently used by securities analysts, investors and other interested parties in the evaluation of a company’s ability to service and/or incur debt. However, other companies in our industry may calculate EBITDA and Adjusted EBITDA differently than we do. The following tables reconcile net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA for the three month periods ended March 31, 2017 and 2016. Three Months Ended March 31 2017 2016 (in thousands) Net cash provided by operating activities $ 71,463 $ 27,044 Adjusted for: Interest expense, net (excluding amortization of deferred financing costs) 13,405 14,127 Interest income (244 ) (320 ) Income tax provision 10,886 9,509 Adjustments to reconcile net income or loss to net cash provided by operating activities (excluding depreciation and amortization) (4,669 ) 30,082 EBITDA $ 90,841 $ 80,442 Mark-to-market gains or losses from accounting for derivatives (1,523 ) (1,746 ) Stock-based compensation 1,713 842 Merger and acquisition transaction cost 800 147 Write-off of unsuccessful exploration activities — 557 Adjusted EBITDA $ 91,831 $ 80,242 Net cash used in investing activities $ (128,738 ) $ (44,620 ) Net cash provided by (used in) financing activities $ 1,199 $ (19,845 ) Three Months Ended March 31 2017 2016 (in thousands) Net income $ 39,735 $ 30,945 Adjusted for: Interest expense, net (including amortization of deferred financing costs) 14,679 15,703 Income tax provision 10,886 9,509 Depreciation and amortization 25,541 24,285 EBITDA $ 90,841 $ 80,442 Mark-to-market gains or losses from accounting for derivatives (1,523 ) (1,746 ) Stock-based compensation 1,713 842 Merger and acquisition transaction cost 800 147 Write-off of unsuccessful exploration activities — 557 Adjusted EBITDA $ 91,831 $ 80,242
